RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-1146-MR

LLOYD BLACKMAN                                                       APPELLANT


                   APPEAL FROM HENDERSON CIRCUIT COURT
v.                 HONORABLE KAREN LYNN WILSON, JUDGE
                           ACTION NO. 18-CR-00189


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                            OPINION
                                           AFFIRMING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND K. THOMPSON,
JUDGES.

CALDWELL, JUDGE: Lloyd Blackman (Blackman), pro se, appeals the trial

court’s denial of his motion for a new trial pursuant to RCr1 11.42. In the motion,

Blackman alleged that his trial counsel was ineffective. He presented several

instances of alleged ineffectiveness as grounds for relief. Having reviewed the

record and the briefs of the parties, we affirm the trial court.

1
    Kentucky Rule of Criminal Procedure.
                                            FACTS

               In 2018, Blackman was pulled over by a Deputy Sheriff in Henderson

County for speeding. During the stop, the deputy smelled the odor of marijuana

emanating from the vehicle. The deputy handcuffed Blackman and placed him in

his cruiser and proceeded to search Blackman’s vehicle. Inside a cooler in the

backseat of the vehicle, the deputy found two baggies of what appeared to be

marijuana.2

               Blackman was arrested and charged with trafficking in marijuana. He

was later also charged with being a persistent felony offender in the second degree.

A jury found him guilty of both charges and recommended a sentence of eight (8)

years, which was imposed. Blackman appealed as a matter of right. This Court

affirmed his conviction in No. 2018-CA-1538-MR, and the Kentucky Supreme

Court denied discretionary review.3

               In October of 2020, Blackman filed a motion pursuant to RCr 11.42

seeking a new trial due to ineffective assistance of counsel. In the motion,

Blackman asserted that his trial counsel had been ineffective for the following

reasons: not challenging the warrantless search of the vehicle and the seizure of




2
 At the trial, Blackman’s sister testified that she had borrowed Blackman’s car earlier that day
and had placed the marijuana, which she used medicinally, in the cooler.
3
    No. 2019-SC-000642-D.

                                               -2-
the marijuana; failing to object to the opening statement of the prosecutor which

mentioned that Blackman had remained silent during questioning; failing to object

to the prosecution’s attempt to shift the burden of proof; failing to conduct a

meaningful voir dire; failing to object during the prosecution’s production of

evidence; failing to address the potential for racial bias; failing to present

exculpatory evidence concerning Blackman’s sister’s use of marijuana as

medicine; and failing to effectively advocate for Blackman during the sentencing

phase of the trial.

              A hearing was held on the motion in May of 2021. Following the

hearing, the trial court entered an order finding that none of the allegations of

deficient performance met the standard required to necessitate a new trial.

Blackman filed this appeal.

                             STANDARD OF REVIEW

              A trial court reviews a motion for a new trial under RCr 11.42 using a

two-part test. On appeal, we ascertain if the trial court properly applied the two-

part test:

              The applicable standard of review in RCr 11.42 post-
              conviction actions is well-settled in the Commonwealth.
              Generally, in order to establish a claim for ineffective
              assistance of counsel, a movant must meet the
              requirements of a two-prong test by proving that: 1)
              counsel’s performance was deficient and 2) the deficient
              performance prejudiced the defense. Strickland v.
              Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d

                                           -3-
           674 (1984); accord Gall v. Commonwealth, 702 S.W.2d
           37 (Ky. 1985), cert. denied, 478 U.S. 1010, 106 S. Ct.
           3311, 92 L.Ed.2d 724 (1986). In Fraser v.
           Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001)
           (citations omitted), the Supreme Court stated, “[a]fter the
           answer is filed, the trial judge shall determine whether
           the allegations in the motion can be resolved on the face
           of the record, in which event an evidentiary hearing is not
           required. A hearing is required if there is a material issue
           of fact that cannot be conclusively resolved, i.e.,
           conclusively proved or disproved, by an examination of
           the record.”

Clark v. Commonwealth, 476 S.W.3d 895, 897-98 (Ky. App. 2015).

           On appeal, our standard of review is enunciated in Commonwealth v.

McGorman, 489 S.W.3d 731, 736 (Ky. 2016):

           When faced with an ineffective assistance of counsel
           claim in an RCr 11.42 appeal, a reviewing court first
           presumes that counsel’s performance was reasonable.
           Commonwealth v. Bussell, 226 S.W.3d 96, 103 (Ky.
           2007) (quoting Haight v. Commonwealth, 41 S.W.3d
           436, 442 (Ky. 2001) overruled on other grounds by
           Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009)).
           We must analyze counsel’s overall performance and the
           totality of circumstances therein in order to determine if
           the challenged conduct can overcome the strong
           presumption that counsel’s performance was reasonable.
           Haight, 41 S.W.3d at 441-42. In addition, the trial
           court’s factual findings and determinations of witness
           credibility are granted deference by the reviewing court.
           Id. Finally, we apply the de novo standard when
           reviewing counsel’s performance under Strickland.
           Bussell, 226 S.W.3d at 100.

Crabtree v. Commonwealth, 584 S.W.3d 291, 294 (Ky. App. 2019).




                                       -4-
                                         ANALYSIS

              First, the Commonwealth argues that Blackman raises several issues

of alleged ineffectiveness to this Court which were not contained in the motion he

filed in the trial court and that those allegations should not be reviewed. RCr

11.42(3) makes it clear that all allegations of ineffective assistance of counsel

should be raised in the motion presented to the trial court.4

              We need not reach the merits of appellant’s position
              because appellant has directed his ineffectiveness claim
              to the wrong court. Our courts have consistently held
              that the issue of ineffective assistance of counsel must be
              raised at the trial level by means of a post-trial motion for
              it to be considered on appeal. Wilson v. Commonwealth,
              Ky., 601 S.W.2d 280 (1980). Until the trial court
              considers and rejects appellant’s claim of ineffective
              assistance, there is no error for appellate review. Id. at
              284.

White v. Commonwealth, 695 S.W.2d 438, 440 (Ky. App. 1985).

              We will not review the allegations of ineffectiveness not first

presented to the trial court. We turn now to those allegations of error actually

presented to the trial court in the RCr 11.42 motion.

              Blackman first alleged in the motion that trial counsel had been

ineffective for failing to challenge the warrantless search of the contents of his



4
  RCr 11.42(3): “The motion shall state all grounds for holding the sentence invalid of which the
movant has knowledge. Final disposition of the motion shall conclude all issues that could
reasonably have been presented in the same proceeding.”



                                              -5-
vehicle. He argued the officer had no probable cause to believe there was any

contraband contained in the vehicle. The trial court held that trial counsel’s

decision not to file a motion to suppress the evidence found in the vehicle, to wit,

the marijuana, was a matter of trial strategy. As the trial court indicated in its

order, the deputy testified to smelling the odor of marijuana when he was at the

open window of the vehicle conversing with Blackman, which provided probable

cause for the search.

             The “automobile exception” to the warrant requirement allows for

warrantless searches of vehicles upon a finding of probable cause to believe

contraband is contained therein. “[A]n individual’s expectation of privacy in a

vehicle and its contents may not survive if probable cause is given to believe that

the vehicle is transporting contraband.” United States v. Ross, 456 U.S. 798, 823,

102 S. Ct. 2157, 2172, 72 L. Ed. 2d 572 (1982).

             The marijuana was found by the officer inside a closed soft-sided

cooler located in the rear seat of the vehicle. At the trial, Blackman’s sister

provided testimony that the cooler belonged to her and that she had placed the

marijuana, which she used medicinally, in the cooler when she had borrowed the

vehicle to obtain the marijuana earlier in the day. As Blackman did not establish

ownership of the cooler, and the testimony provided actually establishes that he

was not the owner of the cooler, his Fourth Amendment rights were not violated;


                                          -6-
therefore, he had no right to challenge the search of the cooler.5 As Blackman’s

rights could not be violated by the search of the container, counsel could not be

ineffective for not challenging the search of the container found within the

vehicle.6

              Additionally, it appeared to be the strategy of trial counsel to highlight

Blackman’s cooperation with the police, and he informed the jury that Blackman

had consented to the search. While this strategy may not have proved successful, it

was a strategic decision not beyond the range of reasonable representation. Moore

v. Commonwealth, 983 S.W.2d 479 (Ky. 1998).


5
              In Rawlings v. Commonwealth, 581 S.W.2d 348 (Ky. 1979), this
              Court addressed a Fourth Amendment “standing” issue soon after
              Rakas [v. Illinois, 439 U.S. 128, 140, 99 S. Ct. 421, 428, 58 L. Ed.
              2d 387 (1978)] was decided. Considering Rakas, Rawlings
              acknowledged a “prefer[ence] to speak in terms of substantive
              right under the Fourth Amendment” because the “concept of
              ‘standing’ is theoretically separate from a defendant’s rights under
              the Fourth Amendment.” Id. at 349. Rawlings nevertheless
              continued to use the “standing” terminology in its substantive
              analysis. See id. at 349-50.

Warick v. Commonwealth, 592 S.W.3d 276, 281–82 (Ky. 2019) (footnote omitted).

6
              In the present case, the Supreme Court of Kentucky looked to the
              “totality of the circumstances,” including petitioner’s own
              admission at the suppression hearing that he did not believe that
              Cox’s purse would be free from governmental intrusion, and held
              that petitioner “[had] not made a sufficient showing that his
              legitimate or reasonable expectations of privacy were violated” by
              the search of the purse. 581 S.W.2d[.] at 350.

Rawlings v. Kentucky, 448 U.S. 98, 104, 100 S. Ct. 2556, 2561, 65 L. Ed. 2d 633 (1980)
(footnote omitted).



                                              -7-
                 Second, Blackman alleged trial counsel was ineffective for failing to

object when the prosecutor commented upon his silence during the opening

statement and when he elicited the fact of his silence during examination of the

officer. The trial court held that the brief references to Blackman’s silence after

being Mirandized7 were not sufficient to overcome the high burden of holding that,

had counsel objected, the outcome of the trial would have been different. The

prosecution did not argue to the jury that Blackman’s silence was indicative of

guilt or otherwise mention the silence other than in passing when providing a

narrative of the details of the traffic stop.

                 Again, the failure to object to the passing mention of post-Miranda

silence could be a strategic decision not to call undue attention to the silence,

particularly when it appears that trial counsel’s theory of defense was to highlight

Blackman’s cooperation with the officer during the stop. The trial court cited Hunt

v. Commonwealth in support of its holding that the mentions of his silence were

not sufficient to find he was denied a fair trial. 304 S.W.3d 15 (Ky. 2009), as

corrected (Jan. 6, 2010), as modified on denial of reh’g (Mar. 18, 2010). In Hunt,

the Kentucky Supreme Court acknowledged that not every mention of an accused’s

silence will result in prejudice, when not “repeated, emphasized, or used as a




7
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                -8-
prosecutorial tool.” Id. at 37. The passing references without emphasis or overt

use as a tool of prosecution were not prejudicial.

                Blackman also alleged his counsel failed to object, to his detriment,

when the prosecutor argued in trial that none of the defense witnesses ever came

forward during the pendency of the trial to claim responsibility. The prosecutor

was suggesting to the jury Blackman’s explanation, that the marijuana was his

sister’s which she used medicinally, had been a recently crafted explanation.

Blackman quantifies the prosecutor’s argument as improper burden shifting. We

disagree.

                The burden of proof does shift to a defendant when forwarding an

affirmative defense. The Commonwealth, of course, has the burden of proving

each element of an offense beyond a reasonable doubt; “the burden of proof in a

criminal case, except with respect to certain affirmative defenses, is always on the

Commonwealth. KRS[8] 500.070; In re Winship, 397 U.S. 358, 90 S. Ct. 1068, 25

L. Ed. 2d 368 (1970).” Kirk v. Commonwealth, 6 S.W.3d 823, 828-29 (Ky. 1999).

However, when, as here, a defendant is arguing that his otherwise culpable

behavior is excusable as an affirmative defense, the defendant bears the burden of

persuasion.




8
    Kentucky Revised Statute.

                                            -9-
                 Blackman had argued that he did not know the marijuana was in the

cooler in the back seat because it was placed there by his sister, who had a

“colorable reason” for possession.9 Again, it was not inappropriate for the

prosecution to point out that during the investigation and while the trial was

pending no mention was made of the sister’s alleged medicinal use of marijuana.10

Counsel was not ineffective for not objecting to fair argument of the prosecution

and the argument did not improperly shift the burden of proof.

                 Next, Blackman alleges trial counsel was ineffective for failing to

challenge any venirepersons during voir dire. In the motion presented to the trial

court, the allegation is only that counsel failed to “conduct a meaningful voir dire –

including challenging any potential jury for cause.” Such summary argument

without any factual support is simply insufficient. The Commonwealth cites

Roach v. Commonwealth, arguing that the lack of factual allegations in the motion

cannot be overcome with further factual support contained in the appellate brief.

“[C]onclusory allegations that counsel was ineffective without a statement of the

facts upon which those allegations are based do not meet the rule’s specificity


9
  We note that KRS 500.070(3) provides that a defendant bears the burden to prove an element
only if “the statute which contains that element provides that the defendant may prove such
element in exculpation of his conduct.” Because KRS 218A.1421 provides no “exculpation” for
medicinal use, no burden of proof actually shifted to Blackman because even if his sister was a
medicinal user of marijuana, such was no actual affirmative defense to the charge.
10
     “No court can require notice of a defense prior to trial time.” KRS 500.070(2).



                                                -10-
standard and so warrant a summary dismissal.” 384 S.W.3d 131, 140 (Ky. 2012)

(internal quotation marks and citations omitted). We agree and will not review this

allegation.

              Likewise, the summary allegation in the motion that counsel failed to

make any objection and failed to present exculpatory evidence regarding the

sister’s medical condition were not sufficiently pled so as to require our review.

                                  CONCLUSION

              For the foregoing reasons, we affirm the judgment of the Henderson

Circuit Court.

              CLAYTON, CHIEF JUDGE, CONCURS.

          THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY AND
FILES SEPARATE OPINION.

              THOMPSON, K., JUDGE, CONCURRING IN RESULT: While I

agree that issues not raised before the circuit court or those which are merely

conclusory should not be considered by us, I concur in result only as to the

majority’s substantive rulings regarding matters properly considered below.

              As no evidentiary hearing was held, I do not believe it was

appropriate for the circuit court to make rulings concluding that Lloyd Blackman’s

trial counsel could not be ineffective because trial counsel’s alleged ineffective

assistance must have been the result of trial strategy. I believe the majority




                                         -11-
Opinion is somewhat misleading as it appears to endorse such an approach as a

reasonable basis for affirming.

             As was established in Fraser v. Commonwealth, 59 S.W.3d 448, 452-

53 (Ky. 2001), “[t]he trial judge may not simply disbelieve factual allegations in

the absence of evidence in the record refuting them.” Although a court will not

second-guess counsel’s trial strategy in a post-conviction proceeding, the trial court

is not free to merely speculate trial counsel’s actions were the result of a strategic

decision.

             The record must conclusively establish that counsel’s alleged failures

in effective advocacy were part of a strategic plan, or the trial court must find there

could be no prejudice under Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984). Commonwealth v. Searight, 423 S.W.3d 226, 231

(Ky. 2014). Otherwise, an evidentiary hearing must be held to determine whether

counsel’s decisions were, in fact, “trial strategy, or ‘an abdication of advocacy.’”

Hodge v. Commonwealth, 68 S.W.3d 338, 345 (Ky. 2001) (quoting Austin v.

Bell, 126 F.3d 843, 849 (6th Cir. 1997)). However, if counsel’s decisions (whether

trial strategy or an abdication of advocacy) could not have prejudiced the

defendant, an evidentiary hearing need not be held. Searight, 423 S.W.3d at 231.

             While the majority Opinion focuses on the prejudice prong, it appears

to endorse the circuit court’s conclusion that counsel’s failure to challenge the


                                          -12-
search of the cooler and failure to object to the reference to Blackman’s post-

Miranda silence were strategic decisions. As I do not agree that it was appropriate

for the circuit court to summarily deny Blackman’s RCr 11.42 motion on the basis

that trial counsel’s lack of action was the result of trial strategy, I would have

rejected that as a basis for affirming and focused my analysis entirely on whether

Blackman was prejudiced. Because Blackman failed to establish prejudice,

affirming was appropriate.

             I also disagree that Blackman conclusively lacked standing to object

to the search of the cooler and thus lacked any Fourth Amendment rights as to its

search. The cooler containing the marijuana was arguably within Blackman’s

possession and control as it was left in his vehicle by his sister. See Bolin v.

Commonwealth, 592 S.W.3d 305, 312 (Ky. App. 2019); Joseph v. Commonwealth,

324 S.W.2d 126, 128 (Ky. 1959) (both discussing the reasonable expectation of

privacy by drivers of loaned vehicles in the content of those vehicles). However,

this does not matter as it is evident that the “plain smell” of the marijuana by the

officer provided an appropriate basis for the officer to search the entirety of the

vehicle and its contents. Mayfield v. Commonwealth, 590 S.W.3d 300, 304-05

(Ky. App. 2019). It cannot be prejudicial for a trial counsel to choose to not file a

meritless motion.

             Accordingly, I concur in result only.


                                          -13-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Lloyd Blackman, pro se     Daniel Cameron
Henderson, Kentucky        Attorney General of Kentucky

                           Jenny L. Sanders
                           Assistant Attorney General
                           Frankfort, Kentucky




                         -14-